El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Después, de varias gestiones preliminares los demanda-dos en este caso se allanaron a la demanda compareciendo entonces el demandante ante la corte mediante moción en la que solicitó especialmente de la corte no solamente que dic-tara sentencia a su favor sino también que condenara en costas a los demandados. La corte en enero 12, 1920, declaró sin lugar esta moción y en 30 de enero, 1920, dictó sentencia a favor del demandante, pero sin costas. Este último apeló.
Abora comparecen los apelados ante esta corte y solici-tan que se desestime la apelación por el fundamento de ha-ber obtenido el demandante sentencia a su favor y porque de acuerdo con el artículo 294 del Código de Enjuiciamiento Civil solamente la parte agraviada puede apelar, y cita los casos de Freyre v. Quintero et al., 23 D. P. R. 128, Alcaide v. Morales, 26 D. P. R. 238, y Días v. Barceló, 27 D. P. R. 312.
*325De fijarnos en la forma en que aparece la moción de desestimación dicha moción tendrá que ser declarada sin lu-gar puesto que el apelante fué perjudicado por la sentencia en tanto en cuanto no se impusieron costas y honorarios a la parte vencida en la acción.
En el acto de la vista, no obstante, los apelados modifi-caron su actitud para insistir en el hecho de haber apelado el apelante contra toda la sentencia cuando solamente debió haber apelado de una parte de la misma, o sea, de la parte que dice “sin costas”.
El escrito de apelación ante nos es muy general y expresa que “no estando conforme el demandante con la sentencia dictada apela de la misma”.
El artículo 296 del Código de Enjuiciamiento Civil prescribe, lo siguiente:
“Artículo 296. — Una apelación se interpone entregando al secre-tario de la corte en que fué dictada o registrada la sentencia o pro-videncia apelada, un escrito manifestando que se apela de ella, o d'e determinada parte de la misma, y presentando idéntica manifestación a la parte contraria o a su abogado.”
Este artículo está redactado en tal forma que parece con-ferir a la parte agraviada el derecho a apelar contra toda la sentencia o determinada parte de la misma. Es muy po-sible que su objeto haya sido afrontar el caso de una parte contra quien se ha dictado sentencia por un número de co-sas, pero que sólo se opone a algunas de éstas.
Lo que muy frecuentemente ocurre, no obstante, es que la corte dicta sentencia a favor de un demandante en un caso de negligencia pero sólo concede daños nominales. A veces ambas partes apelan; otras el demandante únicamente. He-mos visto otros muchos casos en que ambas partes apelan y lo natural es apelar de la totalidad de la sentencia, acto que debe entenderse en el sentido de- que se apela de la sen-tencia en tanto en cuanto perjudica al apelante.
*326La regia general es que no puede interponerse apelación contra una parte ele la sentencia, a menos que (como en Puerto Eico) exista un estatuto que lo autorice, 3 C. J. 466. Cuando existe discreción para conceder costas pero tal dis-creción es revisable (como en Puerto Eico), las resoluciones en que no se conceden costas son revisables, 3 C. J. 537. En este caso el demandante hizo un esfuerzo especial por-que se le concedieran costas y ba sido agraviado por la sen-tencia dictada en su contra. Y tan es así, que el secretario de la corte de distrito lo notificó como si hubiera sido la parte perjudicada por la sentencia.
Sea como fuere debe resolverse que la apelación se in-terpuso contra esa parte de la sentencia que perjudicaba al demandante. En la vista ante este tribunal el apelante ofre-ció que se limitaría a tal apelación, pero tengamos o no au-toridad para aceptar o no tal limitación, la moción de deses-timación debe ser declarada sin lugar.

Sin lugar la moción de desestimación.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
El Juez Presidente Sr. Hernández no intervino en la re-solución de este caso.